Beady, J.
(dissenting):
In this matter I dissent from the views expressed by Justice DaNiels as to the forms of proceeding, but not as to the power to commit to the respondents care children properly brought within the operation of either of the statutes to which he refers. I regard the acts in relation to this city and to the provisions of the Penal Code as separate and distinct, one being special and limited and the other general, each giving to the magistrate authority to proceed under each when the charge is brought within the terms of either. Whether this presents confused and confusing legislation, either or both, or gives practicable and valuable provisions matters not as long as it exists. It cannot be disregarded.
Order reversed; order entered directing the delivery of the child to the relator.